DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s amendment filed April 20 , 2022. Claims 1-8, 14-17, and 20-16 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2012/0315878, cited by IDS filed February 22, 20)  in view of Wifvesson et al. (US 2019/0394651, hereinafter Wifvesson.)
Regarding claim 1,  Deng teaches a network node (eNB - par [0031]) configured for operation in a wireless network, comprising: 
a wireless transceiver configured to communicate with user equipment (UE) (a radio connection is reestablished between the base station (eNB) and the terminal – par [0031]); processing circuitry including at least one processor and at least one memory (eNB inherently includes claimed features – par [0031]), wherein the at least memory stores instructions that , when executed by the at least one processor, cause the network node to: 
initiate a connection request for a data radio bearer (DRB) with the UE for wireless communication of user plane data  wherein the user plane data that is communicated in the DBR (a radio connection is reestablished between the base station (eNB) and the terminal – par [0031]. the integrity protection configuration information is activating the integrity protection of one (or more) data radio bearers then the UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm – par [0036]) {is generated from internet protocol (IP) packets}; 
determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is activated per DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]) {according to one or more rules for integrity protection}; 
when user plane (UP) integrity protection is activate for the DRB, activate UP integrity protection for the DRB by generating an indication for activation of UP integrity protection for the DRB in an RRC Connection Reconfiguration Request to the UE (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]); 
receive from the UE an RRC Connection Reconfiguration Complete response (it is understood, upon receiving the RRC Connection Reconfiguration Request, and applying the configuration, the terminal sends an RRC connection reconfiguration complete message to the eNB – par [0053], [0072]); and 
perform UP integrity protection on the user plane data {generated from the IP packets} for the DRB (The integrity protection configuration information is the integrity protection configuration information configured to modify the data radio bearer, and includes: activating the integrity protection configuration of the data radio bearer – par [0034]. UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm, and immediately configures a bottom layer to apply the integrity protection algorithm and the key for the integrity protection to the corresponding data radio bearers – par [0036]). 
Deng fails to particular disclose  
wherein the user plane data… is generated from internet protocol (IP) packets. … and user plane data from the IP packets.
integrity protection is activated… according to one or more rules for integrity protection.
However, Wifvesson teaches 
wherein the user plane data… is generated from internet protocol (IP) packets. … and user plane data from the IP packets (integrity protection for UP data is desirable for certain applications, such as Internet of Things applications – par [0139]. It is understood Internet of Things data is data transmitted in IP packets).
integrity protection is activated… according to one or more rules for integrity protection (The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node – par [0052], [0122]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).
Regarding claim 2,  Deng in view of  Wifvesson teaches claim 1 above and Deng further teaches 
transmit the RRC Connection Reconfiguration Request to the UE including the indication for activation of UP integrity protection for the DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]); and 
perform UP integrity protection on the user plane data for the DRB for a duration of the DRB (if no data radio bearer established by the terminal needs integrity protection, the terminal may delete the obtained key by which the user plane performs the integrity protection – par [0019]).
Regarding claim 3,  Deng in view of Wifvesson teaches claim 1 and Deng further teaches to: receive user plane data over the DRB from the UE, wherein the integrity protection has been applied to the user plane data; and perform integrity verification on the user plane data from the UE (when the RN sends the data packet to the Donor-eNB on the DRB1, it is also needed to compute the MAC-I corresponding to the data packet, then the MAC-I is sent to the Donor-eNB together with the corresponding data packet so that the Donor-eNB can verify whether the integrity protection is successful  – par [0047]).
Regarding claim 4,  Deng in view of Wifvesson teaches claim 1 and Deng further teaches to: initiate another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determine whether user plane (UP) integrity protection is to be activated for the second DRB (the DRB integrity protection configuration is modified through the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0038] the Donor-eNB adds, modifies or deletes the configuration of the DRB – par [0045]. DRB2 and DRB3 are configured to transfer the data of the user equipment managed by the RN, but not configured with an integrity protection – par [0046] but now all the DRBs configured by the Donor-eNB apply the integrity protection algorithm – par [0055]) {using one or more rules for integrity protection}.
Deng fails to particular disclose  integrity protection is activated for the second DRB using to one or more rules for integrity protection.
However, Wifvesson teaches 
integrity protection is activated for the second DRB according to one or more rules for integrity protection (The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node – par [0052], [0122]. The MeNB sends the RRC Connection Reconfiguration Request to the UE instructing it to configure a new DRB for the SeNB. The MeNB may include an indication if the UP integrity shall be turned on – par [0385]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).
Regarding claim 5, Deng in view of  Lee teaches claim 1 and Deng further teaches to: determine user plane (UP) integrity protection is not activated for the second DRB; and generate an indication in a second RRC connection request message to the UE that indicates UP integrity protection is not activated on the second DRB (the base station, through RRC connection reconfiguration message, sets that no DRB needs to be configured with the integrity protection algorithm activation, for example, set Integrity Protection Enable as Disable or Non-activation – par [0069]).
Regarding claim 6,  Deng in view of Wifvesson teaches claim 5 and Deng further teaches: receive from the UE a second RRC Connection Reconfiguration Response (it is understood upon receiving RRC connection reconfiguration, and applying the configuration, the terminal replies with RRC connection reconfiguration complete as disclosed in FIG. 3 steps 303, 304 – par [0057], [0058]); and transmit user plane data for the second DRB, wherein the user plane data does not include UP integrity protection (the UE immediately configures the bottom layer (particularly referred to as the PDCP layer) to apply no integrity protection algorithm and no key for the integrity protection. The UE also deletes the key for the integrity protection - par [0071] the UE returns RRC connection reconfiguration complete message to the base station – par [0072]. So far, the user equipment completes the reestablishment process, and can continue to carry out services par [0073]).
Regarding claim 7,  Deng in view of Wifvesson teaches claim 1 and further teaches cause the network node to generate the indication for activation of UP integrity protection for the DRB in an RRC Connection Reconfiguration Request to the UE by: generating the indication for activation of UP integrity protection for the DRB as a parameter in an information element in the RRC Connection Reconfiguration Request to the UE, wherein the parameter indicates to the UE whether UP integrity protection is activated or deactivated for the DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033] The integrity protection configuration information is the integrity protection configuration information configured to modify the data radio bearer, and includes: activating the integrity protection configuration of the data radio bearer – par [0034]).
Regarding claim 8,  Deng in view of Wifvesson fails to teach cause the network node to: determine at least one characteristic of the DRB; determine whether user plane (UP) integrity protection is activated for the DRB using at least the one characteristic of the DRB.
However, Wifvesson teaches cause the network node to: determine at least one characteristic of the DRB; determine whether user plane (UP) integrity protection is activated for the DRB using at least the one characteristic of the DRB (if the UE indicates 64 kbps as its maximum data rate, the network may be assumed to turn UP integrity protection on only for data rates equal or lower than 64 kbps. Higher data rates would not use UP integrity – par [0121]. Integrity protection for UP data is desirable for certain applications, such as Internet of Things applications, but not for other applications, including for example mobile broadband – par [0139]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).
Regarding claim 14,  Deng teaches a method of a network node configured for operation in a wireless network, comprising: 
determining whether user plane (UP) integrity protection is to be activated for a data radio bearer (DRB) with a UE {using a policy for integrity protection} wherein the DRB is for communicating user plane data (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]); {generated from an IP layer}; 
when UP integrity protection is activated for the DRB, generating an indication for activation of UP integrity protection for the DRB in an RRC Connection Reconfiguration Request to the UE (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]); 
processing a RRC Connection Reconfiguration Complete message from the UE (it is understood, upon receiving the RRC Connection Reconfiguration Request, and applying the configuration, the terminal sends an RRC connection reconfiguration complete message to the eNB – par [0053], [0072]); 
performing UP integrity protection on user plane data {generated from the IP layer} for the DRB (The integrity protection configuration information is the integrity protection configuration information configured to modify the data radio bearer, and includes: activating the integrity protection configuration of the data radio bearer – par [0034]. UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm, and immediately configures a bottom layer to apply the integrity protection algorithm and the key for the integrity protection to the corresponding data radio bearers – par [0036]). 
Deng fails to particular disclose integrity protection is to be activated… using a policy for integrity protection… wherein the user plane data is generated from an IP layer.
However, Wifvesson teaches 
integrity protection is to be activated… using a policy for integrity protection… (The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node – par [0052], [0122]) wherein the user plane data is generated from an IP layer (integrity protection for UP data is desirable for certain applications, such as Internet of Things applications – par [0139]. It is understood Internet of Things data is data transmitted in IP packets).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).
Regarding claim 15,  Deng in view of Wifvesson teaches claim 14 above and Deng further teaches performing UP integrity protection on the user plane data for the DRB for a duration of the DRB (if no data radio bearer established by the terminal needs integrity protection, the terminal may delete the obtained key by which the user plane performs the integrity protection – par [0019]).
Regarding claim 16,  Deng in view of Wifvesson teaches claim 14 above and Deng further teaches receiving user plane data over the DRB from the UE, wherein the integrity protection has been applied to the user plane data; and performing integrity verification on the user plane data from the UE (when the RN sends the data packet to the Donor-eNB on the DRB1, it is also needed to compute the MAC-I corresponding to the data packet, then the MAC-I is sent to the Donor-eNB together with the corresponding data packet so that the Donor-eNB can verify whether the integrity protection is successful  – par [0047]).
Regarding claim 17,  Deng in view of Wifvesson teaches claim 14 above and Deng further teaches to: initiating a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determining user plane (UP) integrity protection is not activated for the second DRB, wherein UP integrity protection is determined for each DRB and generating an indication for non-activation of UP integrity protection for the second DRB in a second RRC Connection Reconfiguration Request to the UE (the DRB integrity protection configuration is modified through the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0038] the Donor-eNB adds, modifies or deletes the configuration of the DRB – par [0045]. The base station, through RRC connection reconfiguration message, sets that no DRB needs to be configured with the integrity protection algorithm activation, for example, set Integrity Protection Enable as Disable or Non-activation – par [0069]).
Regarding claim 20, Deng in view of Wifvesson and Zhang teaches 12 and but Deng fails to teach determining at least one characteristic of the DRB; and determining whether user plane (UP) integrity protection is activated for the DRB using the at least one characteristic of the DRB and the policy, wherein the policy indicates activation of integrity protection for a particular type of data flow 
However, Wifvesson teaches determining at least one characteristic of the DRB; and determining whether user plane (UP) integrity protection is activated for the DRB using the at least one characteristic of the DRB and the policy, wherein the policy indicates activation of integrity protection for a particular type of data flow (if the UE indicates 64 kbps as its maximum data rate, the network may be assumed to turn UP integrity protection on only for data rates equal or lower than 64 kbps. Higher data rates would not use UP integrity – par [0121]. Integrity protection for UP data is desirable for certain applications, such as Internet of Things applications, but not for other applications, including for example mobile broadband – par [0139]. The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node – par [0052], [0122]. The UE specific UP integrity protection policy may be for all user plane data, or restricted to specific network slice type (e.g. Network Slice Selection Assistance Information, NSSAI) or restricted to specific slice identifier (e.g. Data Network Name, DNN) – par [0245]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).
Regarding claim 21,  Deng in view of Wifvesson teaches claim 14 above and Deng further teaches to:
wherein generating the indication for activation of UP integrity protection for the DRB in the RRC Connection Reconfiguration Request comprises: generating a parameter in an information element in the RRC Connection Reconfiguration Request for the DRB, wherein the parameter indicates to the UE that integrity protection is activated for the DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]).
Regarding claim 22,  Deng in view of  Lee teaches 14 and but Deng fails to teach performing an AS security mode command procedure with the UE prior to generating the RRC Connection Reconfiguration Request for the DRB
However, Wifvesson teaches performing an AS security mode command procedure with the UE prior to generating the RRC Connection Reconfiguration Request for the DRB (par [0279], [0289], [0291] FIG. 21 steps 18, 22, 23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to create a secure connection with a wireless network.
Regarding claim 23,  Deng teaches a network node configured for operation in a wireless network, comprising: a wireless transceiver configured to communicate with user equipment (UE); processing circuitry including at least one processor and at least one memory (Base station of FIG. 1 inherently includes transceiver and processor executing instructions stored in memory), wherein the at least one memory stores instructions that, when executed by the at least one processor, cause the network node to: 
{receive and store a policy that indicates integrity protection for one or more types of data flows;}
determine whether user plane (UP) integrity protection is to be activated for a data radio bearer (DRB), wherein UP integrity protection is activated per DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]) and wherein the DRB communicates user plane data (a radio connection is reestablished between the base station (eNB) and the terminal – par [0031]. the integrity protection configuration information is activating the integrity protection of one (or more) data radio bearers then the UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm – par [0036]) {that is generated from internet protocol (IP) packets}; 
when user plane (UP) integrity protection is activated for the DRB, activate UP integrity protection for the DRB by generating an indication for activation of UP integrity protection for the DRB in an RRC Connection Reconfiguration Request to the UE (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]); 
receive from the UE an RRC Connection Reconfiguration Complete response (it is understood, upon receiving the RRC Connection Reconfiguration Request, and applying the configuration, the terminal sends an RRC connection reconfiguration complete message to the eNB – par [0053], [0072]); and 
perform UP integrity protection on the user plane data (The integrity protection configuration information is the integrity protection configuration information configured to modify the data radio bearer, and includes: activating the integrity protection configuration of the data radio bearer – par [0034]. UE or the RN obtains a key by which the user plane performs the integrity protection according to the integrity protection algorithm, and immediately configures a bottom layer to apply the integrity protection algorithm and the key for the integrity protection to the corresponding data radio bearers – par [0036]) {generated from the IP packets for the DRB}.
Deng fails to particular disclose  
receive and store a policy that indicates integrity protection for one or more types of data flows 
user plane data that is generated from internet protocol (IP) packets/generated from internet protocol (IP) packets for the DRB
However, Wifvesson teaches 
receive and store a policy that indicates integrity protection for one or more types of data flows (The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node – par [0052], A visited network may make a policy decision as to whether UP integrity is required for a UE based on an indication received from the home network and a policy configured for the visited network (Access Management Function (AMF)/Mobility Management Entity (MME))- [0122]. If the UE indicates 64 kbps as its maximum data rate, the network may be assumed to turn UP integrity protection on only for data rates equal or lower than 64 kbps. Higher data rates would not use UP integrity – par [0121]. Integrity protection for UP data is desirable for certain applications, such as Internet of Things applications, but not for other applications, including for example mobile broadband – par [0139]. The UE specific UP integrity protection policy may be for all user plane data, or restricted to specific network slice type (e.g. Network Slice Selection Assistance Information, NSSAI) or restricted to specific slice identifier (e.g. Data Network Name, DNN) – par [0245])
user plane data that is generated from internet protocol (IP) packets/generated from internet protocol (IP) packets for the DRB (integrity protection for UP data is desirable for certain applications, such as Internet of Things applications – par [0139]. It is understood Internet of Things data is data transmitted in IP packets).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Deng to allow secured data as well as high data rate data according to requirements by different applications (par [0139]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Wifvesson and further in view of Kim et al. (US 2017/0215142, hereinafter Kim.)
Regarding claim 24,  Deng in view of  Wifvesson teaches claim 23 but Deng fails to teach wherein the at least one memory stores instructions that when executed by the at least one processor, cause the network node to: generate an RRC Connection Set-up Request to initiate a connection request for a data radio bearer (DRB) with the UE for wireless communication of user plane data, wherein the user plane data that is communicated in the DRB is generated from internet protocol (IP) packets; and process an RRC Connection Set-up Response from the UE.
However, Kim teaches wherein the at least one memory stores instructions that when executed by the at least one processor, cause the network node to: generate an RRC Connection Set-up Request to initiate a connection request for a data radio bearer (DRB) with the UE for wireless communication of user plane data, {wherein the user plane data that is communicated in the DRB is generated from internet protocol (IP) packets}; and process an RRC Connection Set-up Response from the UE (BS 320 may transmit an RRC connection setup (RRCConnectionSetup) message to the UE 310 so that the UE 310 sets up the RRC connection – par [0069]. UE 310 having establishing the RRC connection may transmit an RRC connection setup complete (RRCConnectionSetupComplete) to the BS 320 – par [0070]. It should be noted Wifvesson teaches)  and Wifvesson further teaches wherein the user plane data that is communicated in the DRB is generated from internet protocol (IP) packets (integrity protection for UP data is desirable for certain applications, such as Internet of Things applications – par [0139]. It is understood Internet of Things data is data transmitted in IP packets).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim and Wifvesson in Deng to allow secured data connection to be established (par [0139]).
Regarding claim 25,  Deng in view of  Wifvesson teaches claim 24 above and Deng further teaches 
transmit the RRC Connection Reconfiguration Request to the UE including the indication for activation of UP integrity protection for the DRB (the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished – par [0033]. The base station configures 3 DRBs for the UE, which are respectively DRB1, DRB2 and DRB3. Integrity protection is performed on the three DRBs respectively – par [0062]); and 
perform UP integrity protection on the user plane data for the DRB for a duration of the DRB (if no data radio bearer established by the terminal needs integrity protection, the terminal may delete the obtained key by which the user plane performs the integrity protection – par [0019]).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Wifvesson and further in view of Kim and further in view of Watfa et al. (US 2013/0083773).
Regarding claim 26,  Deng in view of  Wifvesson and Kim teaches claim 24 but fails to teach perform an AS security mode command procedure with the network node prior to generating the RRC Connection Set-up Request.
However, Watfa teaches perform an AS security mode command procedure with the network node prior to generating the RRC Connection Set-up Request (RRC integrity protection may be provided over the radio interface and the eNB 1532 may run the security procedure (Security Mode Command) with the WTRU 102 before further RRC signaling or user data may be exchanged – par [0173]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Watfa  in Deng in view of Wifvesson and Kim to provide secured RRC signaling over radio interface (par [0173]).

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that Deng fails to teach “determining whether user plane (UP) integrity protection is to be activated for a DRB, wherein UP integrity protection is activated per DRB according to one or more rules for integrity protection” because “… Integrity protection is performed on the three DRBs” and “Deng reference describes that the base station deletes the integrity protection configured on all the DRBs”… as such there is no description in the Deng reference of determining whether user plane (UP) integrity protection is activated for each DRB including user plane data from IP packets according to one or more rules for integrity protection (pages 11, 12).
The Examiner respectfully disagrees. Deng was cited to teach “determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is activated per DRB.” It appears that Applicant argues that the Deng’s DRB1, DRB2, DRB3 must have different integrity protection configurations, in order to satisfy claim 1 requirement. However, the Examiner submits that claim 1 no such thing. Only ONE DRB is established and IP is activated for the DRB. There is no requirement that IP configurations are different for different DRBs. On the other hand, Chen clearly teaches that Chen DRBs can be activated ([0062]) as well as deleted ([0069]). Therefore, Deng teaches  “determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is activated per DRB” as required by claim 1.
Further, Wifvesson discloses “The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node” ([0052], [0122]) which clearly teaches  integrity protection is activated… according to one or more rules for integrity protection.
Therefore, Cheng in view of Wifvesson teaches “determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is activated per DRB” as required by claim 1.
Further, Applicant argues Wifvesson feature of “option 2” is not prior art because it is not included in provisional application 62/451, 875 that Wifvesson claims priority (pages 14-15). However, Examiner submits that the teaching “The IPUP mode indicated to the UE may be selected by the radio access node in accordance with a policy hosted at the radio access node” ([0052], [0122]) can be found in the mentioned provisional application, e.g., page 12, lines 8-12.
Therefore, the Examiner submits that Cheng in view of teaches “determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is activated per DRB”
Further, Applicant argues that the combination of the refences fails to make obvious features of claim 1 because Deng teaches DRB between a Donor base station (DeNB) and a relay node (RN) and that there is no description of “determine whether user plane (UP) integrity protection is activated for each DRB including user plane data from IP packets according to one or more rules for integrity protection” (page 20). 
The Examiner submits that Deng also teaches communication between a base station and a terminal and “the base station notifies the terminal of integrity protection configuration information included in the first RRC connection reconfiguration signaling after the radio connection is reestablished. The integrity protection configuration information is the integrity protection configuration information configured to modify the data radio bearer, and includes: activating the integrity protection configuration of the data radio bearer; and/or deleting the integrity protection configuration of the data radio bearer ([0033], [0034]) and “the terminal may be an RN or UE” (par [0032]). Further Wifvesson teaches “integrity protection for UP data is desirable for certain applications, such as Internet of Things applications” which is well known to transmit and receive Internet Protocol packet data.
Applicant also argues that the combination is not obvious because Wifvesson teaches UP IP is negotiated an activated using AS SMC command (page 20.)
The Examiner respectfully disagrees, both Cheng and Wifvesson teaches RRC reconfiguration command to signal integrity protection (Deng’s [0033], and  Wifvesson’s provisional application page 42, lines 27-34).  Therefore, it is obvious to apply teachings of both references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642